Citation Nr: 1429402	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-20 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.  He passed away in October 1997.  The appellant claims that she is entitled to recognition as the Veteran's surviving spouse for Department of Veterans Affairs (VA) purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision of the VA Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction of the case was subsequently transferred to the VA Regional Office (RO) in Detroit, Michigan.  

In May 2014, the appellant and her daughter testified at a hearing held at the RO before the undersigned.  A transcript of this hearing has been added to the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002)


FINDINGS OF FACT

1.  The appellant and the Veteran married in July 1952.

2.  The Veteran died in October 1997.  His death certificate indicates that he and the appellant were married at the time of his death. 

3.  The appellant remarried in July 2000, and filed her present claim seeking DIC benefits on July 31, 2009. 


CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC benefits.  38 U.S.C.A. §§ 101, 1304, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.55(a)(10)(ii) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board has given consideration to VA's statutory duties to notify and assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2013).  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that VA's duties to notify and assist have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case here.  Application of pertinent provisions of the law and regulations will determine the outcome.  No amount of additional evidentiary development would change the outcome of the claim; therefore no additional notice or assistance on the part of VA is necessary.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) and Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim"). 

The Board further adds that general due process considerations have been satisfied. See 38 C.F.R. § 3.103 (2013).  The appellant has been provided ample opportunity to present evidence and argument in support of her claim, and she has in fact done so, including by way of presenting testimony at a personal hearing before the Board.

Merits of the Claim

VA death pension benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) in the case of World War II veterans, prior to January 1, 1957 (or May 8, 1985, in the case of Vietnam era veterans). 38 U.S.C.A. § 1541 (West 2002 & Supp. 2013); 38 C.F.R. § 3.54(a) (2013). 

In addition, VA DIC benefits may be paid to a surviving spouse who was married to the veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304 (West 2002 & Supp. 2011); 38 C.F.R. § 3.54(c) (2013). 

A "surviving spouse" is a person of the opposite sex who meets the definition of a "spouse" and who was the veteran's spouse at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations), and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of that other person. 38 U.S.C.A. § 101(3) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.50(b) (2013) (emphasis added). 

However, the remarriage of the surviving spouse of the Veteran shall not be a bar to the furnishing of certain benefits under certain limited circumstances.  Specifically, a surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for DIC benefits under 38 U.S.C.A. § 1311, medical care for survivors and dependents under 38 U.S.C.A. § 1781, educational assistance under 38 U.S.C. chapter 35, or housing loans under 38 U.S.C. chapter 37 pursuant to 38 C.F.R. § 3.55(a)(10)(i) only if the application for such benefits was received by VA before December 16, 2004.  38 C.F.R. § 3.55(a)(10)(ii) (2013) (emphasis added). 

On review of the evidence of record, the Board finds that the appellant is not entitled to recognition as the Veteran's surviving spouse for the purposes of VA death benefits. 

The appellant and Veteran were married and continued to be married until the Veteran's death in October 1997 due to amyotrophic lateral sclerosis (ALS). The appellant remarried on July [redacted], 2000, before December 16, 2003, as required for entitlement to VA death benefits under the law.  She was also over the age of 57 when she remarried.  However, the law governing entitlement to such benefits also requires that an application for entitlement to VA death benefits, including DIC benefits, must be received by VA before December 16, 2004.  See 38 C.F.R. § 3.55(a)(10)(ii) (2013).  Here, the appellant's application for VA death benefits, including DIC benefits, was received on July 31, 2009.  Thus, the appellant cannot be considered the Veteran's surviving spouse for VA purposes, and the claim must be denied. 

It is noted that the appellant argues that she should not be denied DIC benefits for not filing for such before 2009 because at the time of the Veteran's death, ALS was not recognized as a presumptive cause of death.  She contends that VA is denying her claim because she did not apply for a benefit as ALS was not yet recognized as a presumptive cause of death on or before December 16, 2004.  

While the Board is sympathetic to the appellant's argument, the filing deadline is clearly set in the law, and the Board is bound to apply it.  Where the law and not the evidence is dispositive, the appeal must be denied for failure to state a claim upon which relief may be granted. Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefit of the doubt doctrine is inapplicable because the issue on appeal involves the appellant's status as a claimant. See, e.g., Rogers v. Derwinski, 2 Vet. App. 419, 422 (1992).



ORDER

The appellant is not entitled to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


